

116 S4635 IS: Combating Trafficking of Cuban Doctors Act of 2020
U.S. Senate
2020-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4635IN THE SENATE OF THE UNITED STATESSeptember 21, 2020Mr. Menendez (for himself and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo respond to international trafficking of Cuban medical professionals by the Government of Cuba, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Combating Trafficking of Cuban Doctors Act of 2020.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Findings.Sec. 3. Sense of Congress.Sec. 4. Annual report and determination on international trafficking of Cuban medical personnel.Sec. 5. Reestablishing the Cuban Medical Professionals Parole program.Sec. 6. Role of the Pan American Health Organization.2.FindingsCongress makes the following findings:(1)In 2019, the Government of Cuba maintained an estimated 34,000 to 50,000 medical personnel in more than 60 countries under conditions that represent forced labor, according to the Department of State.(2)Since the outbreak of the COVID–19 pandemic in early 2020, the Government of Cuba has deployed approximately 1,500 medical personnel to at least 20 countries.(3)The Department of State’s 2020 Trafficking in Persons report ranked Cuba in Tier 3 and included evidence regarding Cuba’s foreign medical missions and the Government of Cuba’s longstanding failure to criminalize most forms of forced labor, specifically noting allegations that Cuban authorities coerced participants to remain in foreign medical missions by—(A)withholding their passports and medical credentials;(B)using minders to conduct surveillance of participants outside of work;(C)restricting their movement;(D)retaliat[ing] against their family members in Cuba if participants leave the program; or(E)impos[ing] criminal penalties, exile, and family separation if participants do not return to Cuba as directed by government supervisors.(4)On July 26, 2019, the United States imposed visa restrictions under section 212(a)(3)(C) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(C)) against certain Cuban officials and other individuals responsible for the coercive labor practices of Cuba’s overseas medical missions.(5)The United Nations Special Rapporteur on contemporary forms of slavery and the United Nations Special Rapporteur on trafficking in persons, especially women and children, in their letter to the Government of Cuba on November 6, 2019—(A)noted reports of coercive labor practices through the Government of Cuba’s foreign medical missions;(B)highlighted reports by Cuban medical professionals that they received regular threats from Cuban officials while working overseas, including sexual harassment of women; and (C)expressed concern that the practices referred to in subparagraphs (A) and (B) constitute slavery and trafficking in persons.(6)In July 2013, the Cuban Ministry of Health signed an agreement with the Brazilian Ministry of Health to formalize an arrangement for Cuban doctors to provide medical services in Brazil that—(A)required the administration of former Brazilian President Dilma Rousseff to transmit a monthly payment through the Pan American Health Organization (referred to in this section as PAHO) to the Cuban Ministry of Health for the medical services provided by each Cuban doctor serving in Brazil; and(B)prevented participating Cuban doctors from seeking employment in Brazil outside of the formal structure of the agreement.(7)In implementing the agreement described in paragraph (6), the Cuban Ministry of Health acted through the for-profit Cuban Medical Services Trading Corporation (referred to in this section as CMS)—(A)to pay each Cuban doctor approximately 25 percent (averaging $790) of the monthly payment received from PAHO (averaging $3,158); and(B)to retain approximately 75 percent of the monthly payment for each doctor received from PAHO. (8)Between 2013 and 2019, according to the digital platform Diario de Cuba, the Government of Cuba—(A)garnished the salaries of more than 20,000 Cuban medical professionals who served in Brazil under the Mais Médicos program;(B)frequently confiscated their passports; and(C)prohibited family members from accompanying them.(9)Cuban doctors were the only medical professionals participating in the Mais Médicos program to have their salaries directly garnished by their government, while doctors of other nationalities serving in Brazil received the full amount of the payments made for their medical services under the program.(10)The Government of Cuba stated that Cuban doctors unwilling to return to the country after their participation in foreign medical missions would not be permitted to return to their homeland for 8 years.(11)In February 2019, Brazil’s Ministry of Health announced the termination of the Mais Médicos program.(12)The Government of Cuba realized profits in excess of $6,300,000,000 during 2018 from exporting the services of Cuban professionals, of which foreign medical missions represent the majority of the services and income.(13)Countries in which similar abuses to those suffered by Cuban medical professionals in Brazil have been reported to have occurred include Angola, Guatemala, Mexico, Qatar, and Venezuela.(14)In Venezuela, a group of Cuban doctors reported in 2019 that they had been directed, and often coerced, to use their medical services to influence votes in favor of the Maduro regime, including—(A)by denying medical treatment to opposition supporters; and (B)by giving precise voting instructions to elderly patients.(15)The term severe forms of trafficking in persons is defined under section 103(11)(B) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102(11)(B)) as the recruitment, harboring, transportation, provision, or obtaining of a person for labor or services, through the use of force, fraud, or coercion for the purpose of subjection to involuntary servitude, peonage, debt bondage, or slavery.3.Sense of CongressIt is the sense of Congress that—(1)the Government of Cuba subjects Cuban doctors and other medical professionals to state-sponsored human trafficking;(2)the Government of Cuba should fully compensate Cuban medical professionals who have participated in, or who are currently participating in foreign medical mission programs in other countries, including Brazil’s Mais Médicos program, for the full amount of wages paid to the Government of Cuba;(3)the Government of Cuba should immediately and transparently respond to requests for information from the United Nations Special Rapporteur on contemporary forms of slavery and the United Nations Special Rapporteur on trafficking in persons, especially women and children; and(4)foreign governments that sign agreements with the Government of Cuba or the for-profit Cuban Medical Services Trading Corporation or other companies affiliated with the Government of Cuba to procure the services of Cuban medical professionals directly assume legal risks related to their participation in forced labor arrangements.4.Annual report and determination on international trafficking of Cuban medical personnel(a)Annual reportNot later than 180 days after the date of the enactment of this Act and annually thereafter until the date specified in subsection (c), the Secretary of State shall submit a report to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives that—(1)identifies the countries that are hosting Cuban medical personnel who are participating in foreign medical missions for the Government of Cuba;(2)to the extent feasible, includes an estimate of—(A)the number of Cuban medical personnel in each country; and (B)the value of the financial arrangement between the Government of Cuba and the host country government; and(3)describes the conditions in each country under which Cuban medical personnel live and work.(b)Determination on human traffickingIn each report submitted pursuant to subsection (a), the Secretary of State shall determine whether—(1)the Cuban medical personnel in each country identified in the report are subjected to conditions that qualify as severe forms of trafficking in persons (as defined in section 103(11) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102(11))); and(2)Cuba’s foreign medical missions program constitutes proof of failure to make significant efforts to bring the Government of Cuba into compliance with the minimum standards for the elimination of trafficking in persons (as determined under section 108 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7106)).(c)SunsetThe Secretary of State is not required to submit the report otherwise required under subsection (a) after the date on which the Secretary submits a second consecutive annual report under such subsection that includes a determination under subsection (b) that Cuban medical personnel are no longer subjected to trafficking in persons.5.Reestablishing the Cuban Medical Professional Parole program(a)In generalThe Secretary of Homeland Security, in coordination with the Secretary of State, shall reinstate the Cuban Medical Professional Parole program to authorize the admission into the United States of Cuban medical personnel conscripted to study or work in a third country under the direction of the Government of Cuba.(b)AuthorityThe Director of U.S. Citizenship and Immigration Services may exercise its discretionary parole authority under section 212(d)(5)(A) of the Immigration and Nationality Act (8 U.S.C. 1182(d)(5)(A)) and subsections (c) and (d) of section 212.5 of title 8, Code of Federal Regulations, to permit eligible Cuban nationals to come to the United States, including for urgent humanitarian reasons or significant public benefit.(c)Eligibility criteria(1)In generalA Cuban medical professional is eligible for consideration of parole under the Cuban Medical Professional Program if he or she—(A)is a Cuban national, citizen, or person habitually residing in Cuba;(B)is a medical professional who, at the time he or she seeks such parole, is conscripted by the Government of Cuba to study or work in a third country; and(C)is not inadmissible under section 212(a) of the Immigration and Nationality Act (8 U.S.C. 1182(a)).(2)Admission of family members(A)In generalThe spouse and unmarried children accompanying the primary applicant in the third country referred to in paragraph (1)(B) shall be eligible for parole under the Cuban Medical Professional Program in conjunction with an application from an individual described in paragraph (1). (B)ApplicationsA Cuban medical professional granted discretionary parole under section 212(d)(5)(A) of the Immigration and Nationality Act (8 U.S.C. 1182(d)(5)(A)) pursuant to this section may submit an application to U.S. Citizenship and Immigration Services seeking admission to the United States of his or her spouse and unmarried children.6.Role of the Pan American Health Organization(a)FindingsCongress finds that the Pan American Health Organization (referred to in this section as PAHO)—(1)has contributed to the health and well-being of the people in the Western Hemisphere for longer than a century, with the United States serving as a member state since 1925;(2)engages in technical cooperation with its member countries—(A)to fight communicable and noncommunicable diseases and their causes;(B)to strengthen health systems; and(C)to respond to emergencies and disasters;(3)as of August 24, 2020, had assisted dozens of countries in the Western Hemisphere region with their response to the COVID–19 pandemic, including—(A)the provision of 6,200,000 COVID–19 tests to 36 countries and territories;(B)84 shipments of personal protective equipment to 29 countries; and(C)other technical support and training to its member states;(4)has commissioned a third party review of its role in the Mais Médicos program; and (5)has committed to undertake reforms to strengthen its internal oversight and risk management for all future programs.(b)Sense of CongressIt is the sense of Congress that—(1)PAHO is the preeminent multilateral organization dedicated to public health issues in the Americas;(2)PAHO—(A)has played a vital role in strengthening health systems in Latin America to address the COVID–19 pandemic; and (B)continues to provide essential health assistance to meet the needs of Venezuelans affected by the ongoing humanitarian crisis in their country and displaced individuals in other countries in the region;(3)the United States should continue to support PAHO, including through payment of assessed contributions (in full and on time) and voluntary contributions, to ensure PAHO’s continued operations;(4)PAHO’s role in the Mais Médicos program, as described in section 2, was deeply concerning; and(5)PAHO should provide greater transparency about its role in the Mais Médicos program and strengthen its internal oversight and risk management.(c)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of State and the Secretary of Health and Human Services shall submit a report to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives that includes—(1)a review of and findings on PAHO’s role in the Mais Médicos program between 2013 and 2019;(2)a summary of corrective actions to be taken by PAHO; and(3)recommendations for further corrective actions, as necessary. (d)Accountability measuresThe Secretary of State and the Secretary of Health and Human Services shall jointly—(1)take all necessary steps to ensure that PAHO undertakes governance reforms that strengthen internal oversight and risk management for all future programs; and(2)not later than 30 days after the receipt of the results of the independent, third-party review of PAHO’s role in the Mais Médicos program, provide a briefing to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives that includes a detailed summary of such results and the progress made in PAHO’s efforts to strengthen internal oversight and risk management.